Case 3:18-cv-07551-WHA Document 1-4 Filed 12/14/18 Page 1 of 5
Case 3:18-cv-07551-WHA Document 1-4 Filed 12/14/18 Page 2 of 5
Case 3:18-cv-07551-WHA Document 1-4 Filed 12/14/18 Page 3 of 5




                                  REDACTED




                    REDACTED




                    REDACTED
Case 3:18-cv-07551-WHA Document 1-4 Filed 12/14/18 Page 4 of 5




           REDACTED




                                 REDACTED
Case 3:18-cv-07551-WHA Document 1-4 Filed 12/14/18 Page 5 of 5
